Exhibit 10.1 U.S. Energy Corp. Performance Compensation Plan Adopted: December 6, 2013 Effective: January 1, 2014 Plan Objectives The objectives of the Performance Compensation Plan (the “Plan”) are to: · incentivize top level managers and senior management of U.S. Energy Corp (“US Energy” or the “Company”); · to improve shareholder value by accomplishing aggressive, yet realistic, financial and production objectives; · encourage employees to contribute to the ultimate goal of improving shareholder value by making participating employees eligible for an annual performance bonus under the Plan; and · heavily weighting the compensation of senior management towards performance based incentives. Administration The Plan will be administered by the Compensation Committee of the Company’s Board of Directors (the “Compensation Committee”) and the Chief Executive Officer (“CEO”), provided that any action permitted to be taken by the Committee may be taken by the Board of Directors (the “Board”), in its discretion.The Compensation Committee may correct any defect or omission or reconcile any inconsistency in the Plan in the manner and to the extent the Compensation Committee deems necessary or desirable.Any decision of the Compensation Committee in the interpretation and administration of the Plan, as described herein, shall lie within its sole and absolute discretion and shall be final, conclusive and binding on all parties concerned.The Compensation Committee generally sets a one-year performance period under the Plan to run from January 1 through December 31 (the “Performance Period”).The Compensation Committee is responsible for approving any incentive compensation for executive officers, as that term is defined in Section 16 of the Securities Exchange Act of 1934, as amended (the “Executive Officers”), and for recommending to the Board the incentive compensation for the CEO.The CEO is responsible for any incentive compensation for employees who are not Executive Officers (the “Non-Executive Officer Employees”).As such, any and all responsibility of, or discretion reserved to, the Compensation Committee will apply to the CEO with respect to those Non-Executive Officers Employees, unless otherwise specified by the Compensation Committee. Any bonuses earned are based on an employee’s base cash compensation excluding all forms of benefits or bonuses.All other forms of compensation are to be deducted from base pay in computing a bonus earned under this Plan. A Eligibility All Company employees holding a position with the Company that is covered by the Plan, as determined by the Compensation Committee from time to time in its discretion, are eligible to participate in the Plan for each Performance Period; provided, however, that in order to receive an award for a Performance Period, if awards are available, eligible employees (“Participants”) must: (i) be employed by the Company both on the last day of the applicable Performance Period (which will generally be December 31 of each year) and at the time awards are paid out under the Plan; (ii) have completed at least three months of full-time, active service with the Company during the applicable Performance Period (which shall include all family and medical leaves of absence) or have been deemed to be eligible to participate fully in the Plan; (iii) receive at least a “Meets Expectations” rating on the employee’s performance review for the applicable Performance Period; and (iv) not be subject to a written performance improvement plan at the time awards are paid out under the Plan. Participants with at least three, but less than 12, months of active service during a Performance Period may be eligible for a prorated bonus for such Performance Period, depending on their length of service for that period.A Participant who changes titles/positions during a Performance Period may be eligible for a bonus based on the length of time in each position and the respective bonus targets that would apply for such position during such Performance Period, as designated by the Compensation Committee or CEO. Unless the terms of an applicable severance plan or employment agreement provide otherwise, a Participant who terminates employment (or gives notice of his or her intent to terminate), for reasons other than death or disability prior to a payout date of an award under the Plan, will not be eligible for a bonus award.If an employee dies prior to a payout date of an award under this Plan, then the award that the employee otherwise would have been eligible to receive under the Plan, if any, may be paid to his/her estate at the discretion of the Company. Target Bonus Awards Target bonus awards will be determined and communicated by the Compensation Committee to eligible employees annually.The Compensation Committee must be comprised solely of two or more “Outside Directors,” as defined under Treasury Regulation Section 1.162-27(e)(3).For Executive Officers (other than the CEO), the target bonus awards for such Participants will be determined by the Compensation Committee, in consultation with the Chief Executive Officer.Target bonus awards may be modified from time to time. B The target bonus awards will generally adhere to the following example, subject to express modification by the Compensation Committee.Any such modification will occur, if at all, no later than 90 days after the beginning of the Performance Period. Description Tier 1 Tier 2 Tier 3 Tier 4 Executive Salary Range $
